Exhibit 10.8

 

LOGO [g82352g97c96.jpg]

 

Exhibit 10.8 STANDARD SUBLEASE (Short-form to be used with post 1995 AIREA
leases) (NOTE: DO NOT USE IF LESS THAN ENTIRE PREMISES ARE BEING SUBLET. FOR
SITUATIONS WHERE THE PREMISES ARE TO BE OCCUPIED BY MORE THAN ONE TENANT OR
SUBTENANT USE THE “STANDARD SUBLEASE-MULTI-TENANT” FORM) 1. Basic Provisions
(“Basic Provisions”). 1.1 Parties: This Sublease (“Sublease”), dated for
reference purposes only November 6, 2009, is made by and between Peterson &
Bradford, LLP (“Sublessor”), and Seatac Digital Resources, Inc. and America’s
Minority Health Network, Inc. (“sublessee”), (collectively the “Parties”, or
individually a “Party”). 1.2 Premises: That certain real property, including all
improvements therein, and commonly known by the street address of 100 North
First Street, Suite 104 located in the County of Los Angeles , State of
California and generally described as (describe briefly the nature of the
property) an Office Building (“Premises”). 1.3 Term: One (1) years and 11 ½
months commencing November 16, 2009 (“Commencement Date”) and ending October 31,
2011 (“Expiration Date”). 1.4 Early Possession: November 13, 2009 (“Early
Possession Date”). 1.5 Base Rent: $ 4,904.90 per month (“Base Rent”), payable on
the first day of each month commencing If this box is checked, there are
provisions in this Lease for the Base Rent to be adjusted. 1.6 Base Rent and
Other Monies Paid Upon Execution: (a) Base Rent: $ 7,357.35 for the period
November 16, 2009 through December 31, 2009 (b) Security Deposit: $14,800.00
(“Security Deposit”). (c) Association Fees: $ for the period (d) Other: $195.00
for parking from November 16, 2009 through December 31, 2009. (e) Total Due Upon
Execution of this Lease: $22,352.35 1.7 Agreed Use: The Premises shall be used
and occupied only for General office. And for no other purposes. 1.8 Real Estate
Brokers: (a) Representation: The following real estate brokers (the “Brokers”)
and brokerage relationships exist in this PAGE 1 OF 8 INITIALS INITIALS ©1997 –
AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM SBS-3-8/06E



--------------------------------------------------------------------------------

LOGO [g82352g05c04.jpg]

 

transaction (check applicable boxes): Gem realty represents Sublessor
exclusively (“Sublessor’s Broker”); Tafanie Jodeh represents Sublessee
exclusively (“Sublessee’s Broker”); or represents both Sublessor and Sublessee
(“Dual Agency”). (b) payment to Brokers: Upon execution and delivery of this
Sublesse by both Parities, Sublessor shall pay to the Brokers the brokerage fee
agreed to in a separate written agreement ( or if there is no such agreement,
the sum of or six percent (6%) % of the total Base Rent) for the brokerage
services rendered by the Brokers. 1.9 Guarantor. The obligations of the
Sublessee under this Sublease shall guaranteed by (“Guarantor”) 1.10
Attachments. Attached hereto are the following, all of which constitute a part
of this Sublease: an Addendum consisting of Paragraphs through ; a plot plan
depicting the Premises; a Work Letter; a copy of the master lease and any and
all amendments to such lease (collectively the “Master Lease”); Exhibit A other
(specify): 2. Premises. 2.1 Letting. Sublessor herby sublessee, and Sublessee
hereby subleases from Sublessor, the Premises, for the term, at the rental, and
upon all of the terms, covenants and conditions set forth in this Sublease.
Unless otherwise provided herein, any statements of size set forth in this
Sublease, or that ma have been used in calculating Rent, is an approximation
which the Parties agree is reasonable and payments based thereon ate not subject
to revision whether or not the actual size is more or less. Note: Sublessee is
not advised to verify the actual size prior to executing this Subleases. 2.2
Condition. Sublessor shall deliver the premises to Sublessee broom clean and
free of debris on the Commencement Date or the Early Possession Date, whichever
first occurs (“start Date”), and warrants that the existing electrical,
plumbing, fire sprinkler, lighting, heating, ventilating and air conditioning
systems (“HVAC”), and any items which the Sublessor is obligated to construct
pursuant to the Work Letter attached hereto, if any, other than those
constructed by Sublessee, shall be in good operating condition on said date. If
a non-compliance with such warranty exists as of the Start Date, or if one of
such systems or elements should malfunction or fail within the appropriate
warranty period, Sublessor shall, as Sublessor’s sole obligation with respect to
such matter, except as otherwise provided in this Sublease, promptly after
receipt of written notice from Sublessee setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, rectify same
at Sublessor’s expense. The warranty periods shall be as follows: (i) 6 months
as to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements. If Sublessee does not give Sublessor the required notice within the
appropriate warranty period, correction of any such non-compliance, malfunction
or failure shall be the obligation of Sublessee at Sublessee’s sole cost and
expense. 2.3 Compliance. Sublessor warrants that any improvements, alterations
or utility Installations made or installed by or on behalf of Sublessor to or on
the Premises comply with all applicable covenants or restrictions of record and
applicable building codes, regulations and ordinances (“Applicable
Requirements”) In effect on the date that they were made or installed. Sublessor
makes no warranty as to the use to which Sublessee will put the Premises or to
modifications which may be required by the Americans with Disabilities Act or
any similar laws as a result of Sublessee’s use. NOTE: Sublessee is responsible
for determining whether or not the zoning and other Applicable Requirements are
appropriate for Sublessee’s intended use, and acknowledges that past uses of the
Premises may no longer be allowed. If the Premises do not comply with said
warranty, Sublessor shall, except as otherwise provided, promptly after receipt
of written notice from Sublessee setting forth with specificity the nature and
extent of such non-compliance, rectify the same. 2.4 Acknowledgements. Sublessee
acknowledges that: (a) it has been advised by Sublessor and/or Brokers to
satisfy itself with respect to the condition of the Premises (including but not
limited to the electrical, HVAC and fire sprinkler systems, security,
environmental aspects, and compliance with Applicable Requirements and the
Americans with Disabilities Act). And their suitability for PAGE 2 OF 8 INITIALS
INITIALS ©1997 – AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM SBS-3-8/D6E



--------------------------------------------------------------------------------

LOGO [g82352g47e63.jpg]

 

Sublessee’s intended use, (b) Sublessee has made such investigation as it deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relate to its occupancy of the Premises, and (c) neither Sublessor,
Sublessor’s agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this
Sublease. In addition, Sublessor acknowledges that: (i) Brokers have made no
representations, promises or warranties concerning Sublessee’s ability to honor
the Sublease or suitability to occupy the Premises, and (ii) it is Sublessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants. 2.5. Americans with Disabilities Act. In the event that
as a result of Sublessee’s use, or intended use, of the Premises the Americans
with Disabilities Act or any similar law required modifications or the
construction or installation of improvements in or to the Premises, Building,
Project and/or Common Areas, the Parties agree that such modification,
construction or improvements shall be made at: ? Sublessor’s expense ?
Sublessee’s expense. 3. Possession. 3.1 Early Possession. If Sublessee totally
or partially occupies the Premises prior to the Commencement Date, the
obligation to pay Base Rent shall be abated for the period of such early
possession. All other terms of this Sublease (including but not limited to the
obligations to pay Sublessee’s Share of Common Area Operating Expenses, Real
Property Taxes and insurance premiums and to maintain the Premises) shall,
however, be in effect during such period. Any such early possession shall not
affect the Expiration Date. 3.2 Delay in Commencement. Sublessor agrees to use
its best commercially reasonalbel efforts to deliver possession of the Premises
by the Commencement Date. If despite said efforts, Sublessor is unable to
deliver possession as agreed, the rights and obligations of Sublessor and
Sublessee shall be as set forth in Paragraph 3.3 of the Master Lease (as
modified by Paragraph 6.3 of this Sublease). 3.3 Sublessee Compliance. Sublessor
shall not be required to tender possession of the Premises to Sublessee until
Sublessee complies with its obligation to provide evidence of insurance. Pending
deliver of such evidence, Sublessee shall be required to perform all of its
obligation under this Sublease from and after the Start Date, including the
payment of Rent, notwithstanding Sublessor’s election to withhold possession
pending receipt of such evidence of insurance. Further, if Sublessee is required
to perform any other conditions prior to or concurrent with the Start Date, the
Start Date shall occur but Sublessor may elect to withhold possession until such
conditions are satisfied. 4. Rent and Other Charges. 4.1 Rent Defined. All
monetary obligations of Sublessee to Sublessor under the terms of this Sublease
(except for the Security Deposit) are deemed to be rent (“Rent”). Rent shall be
payable in lawful money of the United States to Sublessor at the address stated
herein or to such other persons or at such other places as Subleasor may
designate in writing. 4.2 Utilities, Sublessor ## shall pay for all water, gas,
heat, lights, power, telephone, trash disposal and other utilities and services
supplied to the Premises, together with any taxes thereon as per the Master
Lease. 5. Security Deposit. The rights and obligations of Sublessor and
Sublessee as to said Security Deposit shall be as set forth is Paragraph 5 of
the Master Lease (as modified by Paragraph 6.3 of this Sublease). 6. Master
Lease. 6.1 Sublessor is the lessee of the Premises by virtue of the “Master
Lease”, wherein APX Properties L.P., a California limited partnership Is the
lessor, hereinafter the “Master Lessor”. 6.2 This Sublease is and shall be at
all times subject and subordinate to the Master Lease. 6.3 The terms, conditions
and respective obligations of Sublessor and Sublessee to each other under this
Sublease shall be the terms and conditions of the Master Lease except for those
provisions of the Master Lease which are directly contradicted by this Sublease
in which event the terms of this Sublease document shall control over the Master
Lease. Therefore, for the purposes of this Sublease, wherever in the Master
Lease the word “Lessor” is used it shall be deemed to mean the Sublessee herein.
6.4 During the terms of this Sublease and for all periods subsequent for
obligations which have arisan prior to the termination of the Sublease,
Sublessee does hereby expressly assume and agree to perform and comply with, for
the benefit of PAGE 3 OF 8 INITIALS INITIALS FORM SBS-3-8/DBE ©1997-AIR
COMMERCIAL REAL ESTATE ASSOCIATIONS .



--------------------------------------------------------------------------------

LOGO [g82352g41n84.jpg]

 

Sublessor and Master Lessor, each and every obligation of Sublessor under the
Master Lease except for the following paragraphs which are excluded therefrom:
6.5 The obligations that Sublessee has assumed under paragraph 6.4 hereof are
hereinafter referred to as the “Sublessee’s Assumed Obligations”. The
obligations that sublessee has not assumed under paragraph 6.4 hereof are
hereinafter referred to has the “Sublessor’s Remaining Obligations”. 6.6
Sublessee shall hold Sublessor free and harmless from all liability, judgments,
costs, damages, claims or demands including reasonable attorneys fees, arising
out of Sublessee’s failure to comply with or perform Sublessee’s Assumed
Obligations. 6.7 Sublessor agrees to maintain the Master Lease during the entire
term of this Sublease, subject, however, to any earlier terminations of the
Master Lease without the fault of the Sublessor, and to comply with or perform
Sublessor’s Remaining Obligations and to hold Sublessee free and harmless from
all liability, judgments, costs, damages, claims or demands arising out of
Sublessor’s failure to comply with or perform Sublessor’s Remaining Obligations.
6.8 Sublessor represents to Sublessee that the Master Lease is in full force and
effect and that no default exists on the part of any Party to the Master Lease.
7 Assignment of Sublease and Default. 7.1 Sublessor hereby assigns and transfers
to Master Lessor Sublessor’s interest in this Sublease, subject however to the
provisions of Paragraph 8.2 hereof. 7.2 Master Lessor, by executing this
document, agrees that until a Default shall occur in the performance of
Sublessor’s Obligations under the Master Lease, that Sublessor may receive,
collect and enjoy the Rent accruing under this Sublease. However, if Sublessor
shall Default in the performance of its obligations to Master Lessor then Master
Lessor may, at its option, receive and collect, directly from Sublessee, all
Rent owing and to be owed under this Sublease. In the event, however, that the
amount collected by Master Lessor exceeds Sublessor’s obligations any such
excess shall be refunded to Sublessor. Master Lessor shall not, by reason of
this assignment of the Sublease nor by reason of the collection of the Rent from
the Sublessee, be deemed liable to Sublessee for any failure of the Sublessor to
perform and comply with Sublessor’s Remaining Obligations. 7.3 Sublessor hereby
irrevocably authorizes and directs Sublessee upon receipt of any written notice
from the Master Lessor stating that a Default exists in the performance of
Sublessor’s obligations under the Master Lease, to pay to Master Lessor the Rent
due and to become due under the Sublease. Sublessor agrees that Sublessee shall
have the right to rely upon any such statement and request from Master Lessor,
and that Sublessee shall pay such Rent to Master Lessor without any obligation
or right to Inquire as to whether such Default exists and notwithstanding any
notice from or claim from Sublessor to the contrary and Sublessor shall have no
right or claim against Sublessee for any such Rent so paid by Sublessee. 7.4 No
changes or modifications shall be made to this Sublease without the consent of
Master Lessor. 8. Consent of Master Lessor. 8.1 In the event that the Master
Lease requires that Sublessor obtain the consent of Master Lessor to any
subletting by Sublessor then, this Sublease shall not be effective unless,
within 10 days of the date hereof, Master Lessor signs this Sublease thereby
giving its consent to this Subletting. 8.2 In the event that the obligations of
the Sublessor under the Master Lease have been guaranteed by third parties then
neither this Sublease, nor the Master Lessor’s consent, shall be effective
unless, within 10 days of the date hereof, said guarantors sign this Sublease
thereby giving their consent to this Sublease. 8.3 in the event that Master
Lessor does give such consent then: (a) Such consent shall not release Sublessor
of its obligations or alter the primary liability of Sublessor to pay the Rent
and comply with all of the obligations of Sublessor to be performed under the
Master Lease. (b) The acceptance of Rent by Master Lessor from Sublessee or any
one else liable under the Master Lease shall not be deemed a waiver by Master
Lessor of any provisions of the Master Lease. (c) The consent to this Sublease
shall not constitute a consent to any subsequent subletting or assignment, (d)
In the event of any Default of sublessor under the Master Lease, Master Lessor
may proceed directly against Sublessor, any guarantors or any one else liable
under the Master Lease or this Sublease without first exhausting Master Lessor’s
remedies against any other person or entity liable thereon to Master Lessor.
PAGE 4 OF 8 INITIALS INITIALS ©1997-AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
SBS-3-8/06E



--------------------------------------------------------------------------------

LOGO [g82352g30d74.jpg]

 

(e) Master Lessor may consent to subsequent sublettings and assignments of the
master lease or this Sublease or any amendments or modifications thereto without
notifying Subleassor or any one else liable under the master lease and without
obtaining their consent and such action shall not relive such persons from
liability. (f) in the event that Sublessor shall default in its obligations
under the master lease, then Master Lessor, at its option and without being
obligated to do so, may require Sublessee to attom to Master Lessor in which
event Master Lessor shall undertake the obligations of Sublessor under this
Sublease from the time of the exercise of said option to termination of this
Sublease but master lessor shall not be liable for any prepaid Rent nor any
security Deposit paid by Sublessee, nor shall Master Lessor be liable for any
other Defaults of the Sublessor under the Sublease. (g) Unless directly
contradicted by other provisions of this Sublease, the consent of Master lessor
to this Sublease shall not constitute an agreement to allow Sublessee to
exercise any options which may have been granted to Sublessor in the Master
Lease (see Paragraph 39.2 of the Master Lease). 8.4 The signatures of the Master
Lessor and any Guarantors of Sublessor at the end of this document shall
constitute their consent to the terms of this Sublease. 8.5 Master Lessor
acknowledges that, to the best of Master Lessor’s knowledge, no Defaults
presently exists under the Master Lease of obligations to be preformed by
Sublessor and that the Master lease is in full force and effect. 8.6 In the
event that Sublessor Defaults under its obligations to be performed under the
Master Lease by Sublessor, Master Lessor agrees to deliver to Sublessee a copy
of any such notice of default. Sublessee shall have the right to cure any
default of Sublessor described in any notice of default within ten days after
service of such notice of default on Sublessee. If such Default is cured by
Sublessee then Sublessee shall have the right of reimbursement and offset from
and against Sublessor. 9. Additional Brokers Commissions. Sublessor agrees that
if Sublessee exercises any option of right of first refusal as granted by
Sublessor herein , of any option or right substantially similar thereto, either
to extend the term of this Sublease, to renew this Sublease, to purchase the
Permises, or to lease or purchase adjacent property which Sublessor may own or
in which Sublessor has an interest, then Sublessor shall pay to broker a fee in
accordance with the schedule of Broker in offset at the time of the execution of
this Sublease Notwithstanding the foregoing, Sublessor’s obligation under this
Paragraph is limited to a transaction in which Sublessor is acting as a
Sublessor, Lessor or seller. Master Lessor agrees that if Sublessee exercises
any option or right of first refusal granted by Sublessee by Master Lessor in
connection with this Sublease, or any option or right substantially similar
thereto, either to extend or renew the Master Lesase, to purchase the Premises
or any part thereof or to lease or purchases adjacent property which Master
Leassor may own or in which Master Lessor has an interest or if Broker is the
procuring cause of any other lease or sale entered into between Sublessee and
Master Leasor pertaining to the Premises, any part thereof or any adjacent
property which Master Lessor owns or in which it has an interest then as to any
of said transactions, Master Lessor shall pay to Broker a fee in each. In
accordance with the schedule of Broker in effect at the time of the execution of
this Sublease. 9.3 Any fee due from Sublessor or Master Lessor hereunder shall
be due and payable upon the exercise of any option to extend or renew upon the
execution of any new lease, or in the event of a purchase, at the close of
escrow. Any transferee of Sublessor’s interest in this Sublease or of Master
Lessor’s interest in the Master Lease, by accepting an assignment thereof, shall
be deemed to have assumed the respective obligations of Sublessor or Master
Lesser under these Paragraph D. Broker shall be deemed to be a third party
beneficiary of this paragraph 9. 10. Representations and Indemnities of Broker
Relationships. The Parties each represent and warrant to the other that it has
had no dealings with any person, firm, broker or finder (other than the Brokers,
If any) in connection with this Sublease, and that no one other than said named
Brokers is entitled to any commission or finder’s fee in connection herewith.
Sublessee and Sublessor do each hereby agree to indemnify, protect, defend and
hold the other harmless from and against liability for compensation or charges
which may be claimed by any such unnamed broker, finder or other similar party
by reason of any dealings or actions of the indemnifying Party, including any
costs, expenses, attorneys’ fees reasonably incurred with respect thereto. 11.
Attorney’s fees. If any Party or Broker brings and action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal PAGE 5 OF 8 INITIALS INITIALS ©1997 – AIR
COMMERCIAL REAL ESTATE ASSOCIATION FORM SBS-3-8/D6E



--------------------------------------------------------------------------------

LOGO [g82352g38q15.jpg]

 

thereon, shall be entitled to reasonable attorneys’ fees. Such fees may be
awarded in the same suit or recovered in a separate suit, whether or not such
action or proceeding is pursoed to decision or judgment. The term, “Prevailing
Party” shall include, without limitation, a Party or Broker who substantially
obtains or defeats the relief sought, as the case may be, whether by compromise,
settlement, judgment, or the abandonment by the other Party or Broker of its
claim or defense. The attorneys’ fees award shall not be computed in accordance
with any court fee schedule, but shall be such as to fully reimburse all
attorneys’ fees reasonably incurred. In addition, Sublessor shall be entitled to
attorneys’ fees, costs and expenses incurred in the preparation and service of
notices of Default and consultations in connection therewith, whether or not a
legal action is subsequently commenced in connection with such Default or
resulting Breach ($200 is a reasonable minimum per occurrence for such services
and consultation). 12. No Prior or Other Agreements; Broker Disclaimer. This
Sublease contains all agreements between the Parties with respect to any matter
mentioned herein, and no other prior or contemporaneous agreement or
understanding shall be effective. Sublessor and Sublessee each represents and
warrants to the Brokers that it has made, and is relying solely upon, its own
investigation as to the nature, quality, character and financial responsibility
of the other Party to this Sublease and as to the use, nature, quality and
character of the Premises. Brokers have no responsibility with respect thereto
or with respect to any default or breach hereof by either Party. The liability
(including court costs and attorneys’ fees), of any Broker with respect to
negotiation, execution, delivery or performance by either Sublessor or Sublessee
under this Sublease or any amendment or modification hereto shall be limited to
an amount up to the feee received by such Broker pursuant to this Sublease;
provided, however, that the foregoing limitation on each Broker’s liability
shall not be applicable to any gross negligence or willful misconduct of such
Broker. 13. Tenant Improvement/Furniture: The premises shall be taken in an “??
le condition”. Subleases shall have the right to use the existing furniture
during the Term as per Exhibit B. Sublessor shall remove the two (2) deeks in
the bullpon area and office furniture in one office. 14. Parking: Sublessee
shall rent two (2) unreserved parking spaces in the Building parking lot a
monthly cost of $65.00 per parking space. Parking shall be prepaid monthly on
the first day of each month. 15. Security Deposit: In the events that Sublessee
is not in default of this Sublease and has made all Rent payments on time, then
Sublessor shall credit $7,400.00 of the Security Deposit toward the thirteenth
month’s Rent. ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR
COMMERCIAL REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS SUBLEASE OR THE
TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO: 1. SEEK ADVICE OF
COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS SUBLEASE. 2. RETAIN
APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE PREMISES.
SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE
OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE STRUCTURAL INTEGRITY,
THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY OF THE
PREMISES FOR SUBLESSEE’S INTENDED USE. WARNING: IF THE SUBJECT PROPERTY IS
LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN PROVISIONS OF THE SUBLEASE MAY
NEED TO BE REVISED TO COMPLY WITH LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED. Executed At: Burbank, CA Executed at: On : November , 2009 On :
November , 2009 By Sublessor: By Sublessee: Seatec Digital Resources, Inc. and
America’ PAGE 6 OF 8 INITIALS INITIALS FORM SBS-3/8/06E © 1997 – AIR COMMERCIAL
REAL ESTATE ASSOCIATION



--------------------------------------------------------------------------------

LOGO [g82352g87t93.jpg]

 

Peterson & Bradford, LLP By: By: Name Printed: Name Printed: Title: Title: By:
By: Name Printed: Name Printed: Title: Title: Address: 100 North First Street,
Suite 300 Address: Burbank, CA 91502 Telephone: (818) 562-5800 Telephone: ()
Facsimile: () Facsimile: () Federal ID No. Federal ID No. BROKER: BROKER: Attn:
Attn: Title: Title: Address: Address: Telephone: () Telephone: () Facsimile: ()
Facsimile: () Federal ID No. Federal ID No. Consent to the above Sublease is
hereby given. Executed at: Executed at: On: On: By Master Lessor: By
Guarantor(s): By: Name Printed: Address: By: Name Printed: PAGE 7 OF 8 INITIALS
INITIALS 1997 – AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM SBS-3-8/06E



--------------------------------------------------------------------------------

LOGO [g82352g92k15.jpg]

 

Title: By: Name Printed: By: Address: Name Printed: Title: Address: Telephone:
() Facsimile: () Federal ID No. NOTICE: These forms are often modified to meet
changing requirements of law and industry needs. Always write or call to make
sure you are utilizing the most current form: AIR Commercial Real Estate
Association, 800 W 8th Street, Suite 800, Los Angeles, CA 90017. Telephone No.
(213) 687-8777. Fax No.: (213) 687-8616. © Copyright 1997 By AIR Commercial Real
Estate Association. All rights reserved. No part of these works may be
reproduced in any form without permission in writing. PAGE 8 OF 8 INITIALS
INITIALS FORM SBS-3-8/06 © 1997 – AIR COMMERCIAL REAL ESTATE ASSOCIATION